NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1572-19

STATE OF NEW JERSEY,

          Plaintiff-Appellant,

v.

ELIZABETH SANCHEZ, a/k/a
ELY,

     Defendant-Respondents.
____________________________

                   Submitted September 20, 2021 – Decided September 27, 2021

                   Before Judges Fasciale and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Indictment No. 18-10-0825.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Zachary G. Markarian, Assistant Deputy
                   Public Defender, of counsel and on the briefs).

                   Camelia M. Valdes, Passaic County Prosecutor,
                   attorney for respondent (Marc A. Festa, Chief Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
        After pleading guilty, defendant appeals from her conviction for third-

degree conspiracy to possess heroin, N.J.S.A. 2C:5-2(a)(1) and N.J.S.A. 2C:35-

5(b)(3).1 Defendant filed a motion to suppress and challenged search warrants

authorized by Judge Marilyn Clark. A different judge (the motion judge) denied

the motion concluding that defendant was not entitled to a Franks2 hearing.

After the motion judge denied reconsideration, defendant entered her guil ty

plea.



1
  A Passaic County Grand Jury charged defendant with one count of first-degree
maintaining or operating a controlled dangerous substance (CDS) production
facility, N.J.S.A. 2C:35-4 (Count One); one count of third-degree possession of
heroin, N.J.S.A. 2C:35-10(a)(1) (Count Two); one count of third-degree
possession of heroin with intent to distribute, N.J.S.A. 2C:35-5(a)(1), 2C:35-
5(b)(3) (Count Three); one count of third-degree of possession of heroin with
intent to distribute within 1000 feet of school property, N.J.S.A. 2C:35 -7(a)
(Count Four); one count of second-degree possession of heroin with intent to
distribute within 500 feet of public property, N.J.S.A. 2C:35-7.1(a) (Count
Five); one count of third-degree possession of cocaine, N.J.S.A. 2C:35-10(a)(1)
(Count Six); one count of second-degree possession of cocaine with intent to
distribute, N.J.S.A. 2C:35-5(a)(1), 2C:35-5(b)(2) (Count Seven); one count of
third-degree possession of cocaine with intent to distribute within 1000 feet of
school property, N.J.S.A. 2C:35-7(a) (Count Eight); one count of second-degree
possession of cocaine with intent to distribute within 500 feet of public property,
N.J.S.A. 2C:35-7.1(a) (Count Nine), and one count of third-degree financial
facilitation, N.J.S.A. 2C:21-25(a) (Count Ten). As part of the plea agreement,
the State dismissed these charges. Defendant reserved her right to appeal from
the denial of her motion to suppress. Defendant received a sentence of one year
of probation.
2
    Franks v. Delaware, 438 U.S. 154 (1978).
                                                                             A-1572-19
                                        2
      On appeal, defendant raises the following argument for this court's

consideration:

            POINT I

            [DEFENDANT]     MADE     A   "SUBSTANTIAL
            PRELIMINARY      SHOWING"      THAT   THE
            WARRANT AFFIDAVIT INCLUDED MATERIAL
            FALSE   STATEMENTS       AND    SHE  WAS
            THEREFORE ENTITLED TO A FULL FRANKS
            HEARING. (Raised below).

We disagree and affirm.

                                        I.

      A search executed pursuant to a warrant enjoys the presumption of

validity. State v. Marshall, 199 N.J. 602, 612 (2009). "Doubt as to the validity

of the warrant 'should ordinarily be resolved by sustaining the search.'" State v.

Keyes, 184 N.J. 541, 554 (2005) (quoting State v. Jones, 179 N.J. 377, 388-89

(2004)). The defendant bears the burden of challenging the search and must

"prove 'that there was no probable cause supporting the issuance of the warrant

or that the search was otherwise unreasonable.'" Jones, 179 N.J. at 388 (quoting

State v. Valencia, 93 N.J. 126, 133 (1983)). Probable cause exists where, based

on facts within the officers' knowledge and of which they had reasonably

trustworthy information, there is "a reasonable ground for belief of guilt."

Marshall, 199 N.J. at 610 (quoting State v. O'Neal, 190 N.J. 601, 612 (2007)).

                                                                            A-1572-19
                                        3
      Further, "[w]hen reviewing the issuance of a search warrant by another

judge, the [motion judge] is required to pay substantial deference to the [issuing]

judge's determination." State v. Dispoto, 383 N.J. Super. 205, 216 (App. Div.

2006) (citing State v. Kasabucki, 52 N.J. 110, 117 (1968)), modified on other

grounds, 189 N.J. 108 (2007). Nonetheless, "under certain circumstances, a

search warrant's validity may be questioned, in which case an evidential hearing

may be afforded." Ibid. (citing Franks, 438 U.S. at 155-56).

      Where, as here, a defendant challenges the veracity of a search warrant

affidavit, a Franks hearing is required only "where the defendant makes a

substantial preliminary showing that a false statement knowingly and

intentionally, or with reckless disregard for the truth, was included by the affiant

in the warrant affidavit, and if the allegedly false statement is necessary to the

finding of probable cause." 438 U.S. at 155-56. The defendant "must allege

'deliberate falsehood or reckless disregard for the truth,' pointing out with

specificity the portions of the warrant that are claimed to be untrue." State v.

Howery, 80 N.J. 563, 567 (1979) (quoting Franks, 438 U.S. at 171).

      To obtain a Franks hearing, a defendant's allegations should be supported

by affidavits or other reliable statements; "[a]llegations of negligence or

innocent mistake are insufficient." State v. Broom-Smith, 406 N.J. Super. 228,


                                                                              A-1572-19
                                         4
241 (App. Div. 2009) (quoting Franks, 438 U.S. at 171). The allegations "must

be proved by a preponderance of the evidence." Howery, 80 N.J. at 567-68. A

defendant must also demonstrate that absent the alleged false statements, the

search warrant lacks sufficient facts to establish probable cause. Id. at 568. If

a search warrant affidavit contains sufficient facts establishing probable cause

even after the alleged false statements are excised, a Franks hearing is not

required. Franks, 438 U.S. at 171-72.

       A misstatement is considered material if, when excised, the warrant

affidavit "no longer contains facts sufficient to establish probable cause" in its

absence. Howery, 80 N.J. at 568 (citing Franks, 438 U.S. at 171). "If at such

inquiry the defendant proves [a] falsity by a preponderance of the evidence, the

warrant is invalid and the evidence seized thereby must be suppressed." Id. at

566.

       If probable cause exists despite the errant information, the search warrant

remains valid, and an evidentiary hearing is unnecessary. See State v. Sheehan,

217 N.J. Super. 20, 25 (App. Div. 1987). If the defendant meets the requisite

threshold burden, however, the court must conduct a hearing. Ibid. In turn, "[i]f

at such inquiry the defendant proves by a preponderance of the evidence that the

affiant, deliberately or with reckless disregard for the truth, exclud ed material


                                                                            A-1572-19
                                        5
information from the affidavit which, had it been provided, would have caused

the judge to refuse to issue the warrant, the evidence must be suppressed." Id.

at 26.

         Because a search warrant is presumed valid, our "role is not to determine

anew whether there was probable cause for issuance of the warrant, but rather,

whether there is evidence to support the finding made by the warrant-issuing

judge." State v. Chippero, 201 N.J. 14, 20-21 (2009). The issuing judge's

probable cause determination "must be made based on the information contained

within the four corners of the supporting affidavit, as supplemented by sworn

testimony before the issuing judge that is recorded contemporaneously."

Schneider v. Simonini, 163 N.J. 336, 363 (2000) (citing State v. Novembrino,

105 N.J. 95, 128 (1987)). Finally, we review a judge's ruling on a motion for a

Franks hearing for abuse of discretion. Broom-Smith, 406 N.J. Super. at 239.

                                         II.

         Judge Clark authorized the searches relying on an affidavit submitted by

Paterson Police Detective Keith Calderon. After reviewing his affidavit, the

judge issued search warrants for 61-69 Park Avenue, Apartment 211 in Paterson,

40 Passaic Street, Apartment 1-A in Hackensack, a gold 2003 Mercedes Benz,

and a blue 2005 Toyota.


                                                                            A-1572-19
                                         6
      Calderon stated that in June 2018, he met with a confidential informant

whose reliable information and cooperation previously resulted in numerous

narcotics arrests and convictions, as well as seizures of large quantities of drugs

and drug proceeds. The informant told Calderon that he/she knew of two

Hispanic men, "Skippy" and "Cuto," and a Hispanic woman, "Skippy's

Girlfriend," who distributed crack cocaine and heroin from Apartment 211 of

61-69 Park Avenue in Paterson.

      The informant explained to Calderon that he/she had purchased crack

cocaine from the individuals several times in the past few months.             The

informant described Cuto as a "medium[-]skinned male, approximately [five

foot five inches] in height," "weighing 230 pounds" in his "mid [forties]."

Skippy drove a gold Mercedes Benz, and Skippy's girlfriend drove a blue Toyota

and a white Honda. Calderon identified Skippy as Pedro Anaya 3 and Skippy's

girlfriend as Elizabeth Sanchez.        The informant later confirmed these

identifications after being shown their photographs from law enforcement

databases.




3
   Pedro Anaya was charged in the same indictment as committing the same
offenses as defendant.
                                                                             A-1572-19
                                        7
      The informant detailed the system for purchasing the CDS. The informant

would call Skippy, request a quantity of drugs, then go to 61-69 Park Avenue to

meet either Skippy, Skippy's girlfriend, or Cuto in either the foyer or outside the

apartment to pick it up. The informant explained that either Skippy or Cuto

would retrieve the CDS from their parked vehicles. The informant no ted that

Cuto is often the individual who conducts the CDS transactions from 61-69 Park

Avenue, and that at night, Skippy receives a plastic bag from Cuto containing

drug proceeds, which he would then bring to his girlfriend's residence before

returning to 61-69 Park Avenue.

      Calderon planned to conduct a controlled purchase of CDS from Anaya,

Sanchez, and Hiram Ramos4 with the informant's help. On the week of July 8,

2018, Calderon met with the informant at a predetermined location while

Detective Sebastian Gomez surveilled the informant using the city's camera

system and Detectives Jason English and Jovan Candelo established physical

surveillance at the purchase location. Calderon gave the informant money to

purchase a predetermined amount of heroin. The informant called Anaya's

cellphone "in a manner in which [Calderon could] overhear the conversation."



4
  Hiram Ramos was also charged in the same indictment with committing the
same offenses as defendant and Pedro Anaya.
                                                                             A-1572-19
                                        8
A man answered the phone, which the informant later identified as Anaya. The

informant and Anaya agreed upon a price for the heroin and arranged the

purchase.

      The informant and Calderon traveled to 61-69 Park Avenue to purchase

the heroin, where Ramos met him in front of the building and allowed him inside

with a key. A minute later, the informant exited the building and returned to

Calderon with the heroin. The informant explained that Ramos allowed him

inside the building, and the two exchanged cash for heroin. Police tested the

substance Ramos provided, which confirmed the substance was heroin.

      That same week, Calderon and Candelo conducted surveillance at 61-69

Park Avenue. They observed a "dark-skinned male" engage in what appeared

to be a drug deal. The male spoke on his cellphone, and two minutes later , the

detectives observed Ramos open the main entrance door of the apartm ent

building. The male handed Ramos money in exchange for a "small item," which,

based on the informant's description of Anaya, Sanchez, and Ramos's dealings,

they believed was a narcotics transaction. Approximately thirty minutes later,

the detectives observed a gold Mercedes Benz driven by Anaya double-park in

front of 61-69 Park Avenue. Ramos exited the building, walked to the car, and

handed Anaya "a plastic bag . . . square in shape." The detectives believed that


                                                                          A-1572-19
                                       9
the bag contained drug sale proceeds based on the informant's description of

prior buys. The detectives followed Anaya to 40 Passaic Street in Hackensack.

Sanchez exited the building, entered the vehicle, then shortly exited and

reentered the building. Anaya then returned to 61-69 Park Avenue and used a

key to enter the building.

      During that same week, the detectives conducted a second controlled

purchase of CDS. Again, Detective Gomez surveilled the informant using the

city's camera system, and Detectives English and Candelo established physical

surveillance at the apartment building. The informant was again given money

to purchase a specific amount of crack cocaine. The informant called Anaya,

the two again agreed upon a price for the specific amount and arranged the

purchase.

      While Calderon and the informant were en route to 61-69 Park Avenue,

English observed Sanchez exit a gold Mercedes Benz and enter 61-69 Park

Avenue using a key. The informant arrived at 61-69 Park Avenue, parked near

the building, and three minutes later, Detective Gomez saw Anaya exiting the

building and entering the informant's vehicle. Shortly after, Anaya exited the

informant's vehicle and returned to the building using a key. The informant then

drove, while under surveillance, to a predetermined location to surrender the


                                                                          A-1572-19
                                      10
crack cocaine. The informant noted that Anaya exited the building, entered his

vehicle, and handed them the crack cocaine before returning to the building.

Police tested the substance Anaya provided, which confirmed the substance was

crack cocaine.

      Again, during the week of July 8, 2018, Detectives Gomez and Calderon

conducted surveillance at 61-69 Park Avenue. Detective English located a gold

Mercedes Benz, blue Toyota, and white Honda parked near 61-69 Park Avenue.

Detectives Gomez and Calderon observed Ramos exit the building with an

object in his hand. A dark-skinned male walked towards Ramos, which Ramos

"acknowledged . . . by slightly raising his head." The male handed money to

Ramos in exchange for the object in Ramos's hand, and Ramos returned to the

building. About thirty minutes later, the detectives observed Sanchez exit the

building with a square-shaped plastic bag and enter a blue Toyota. Detectives

English, Gomez, and Calderon followed Sanchez as she drove from the

apartment building to 40 Passaic Street and observed Sanchez enter the

residence with the bag.

      Based upon this information, on July 19, 2018, Detective Calderon

requested and obtained a "knock and announce" search warrant for Anaya,

Sanchez, Ramos, 61-69 Park Avenue, Apartment 211, 40 Passaic Street,


                                                                        A-1572-19
                                     11
Apartment 1-A, the gold Mercedes Benz, and the blue Toyota. On July 20, 2018,

detectives executed the search warrants.      Detectives English, Gomez, and

Calderon arrested Ramos and Anaya at 61-69 Park Avenue, and a search of the

apartment revealed "nine bricks of heroin, . . . a knotted bag containing

suspected crack cocaine, and a knotted bag containing suspected cocaine," a

total of $2,280 in cash, and drug paraphernalia. At 40 Passaic Street, Detectives

Bailey and Montoya arrested Sanchez. Sanchez informed the officers that she

had $920 in a Domino sugar container and $20,000 inside of a Kool-Aid

container with a false bottom.

      After the motion judge denied defendant's motion to suppress, she filed a

motion for reconsideration based on evidence submitted purporting to

demonstrate that the phone number called to arrange the controlled purchase of

CDS was registered to a "Derrick Jeter." 5 Defendant provided telephone records

subpoenaed from Sprint showing that on February 9, 2018, Sprint canceled the

account associated with the phone number used to arrange drug transactions with

Anaya in July 2018 for late payments.       Additionally, defendant submitted

telephone records subpoenaed from MetroPCS/T-Mobile showing that an



5
  There is no connection to the baseball player who spells his name as Derek
Jeter.
                                                                           A-1572-19
                                      12
account was opened for this number on June 8, 2018, registered with an account

name of "Derrick Jeter" and a subscriber name of "Blue Jay." Both defendant's

investigator and the Passaic County Prosecutor's Office called and spoke wit h

Jeter, who stated that he did not have any knowledge of the matter or the

individuals involved and refused a request to provide a statement. The motion

judge denied reconsideration.

      The motion judge considered the new information regarding Jeter and his

ownership of the cellphone number. She explained that the evidence is not

"game[-]changing to merit reconsideration because defendant has not

established that . . . Jeter is not entirely connected with the defendants in this

case." The motion judge noted that defendant provided no certification to

support Jeter's statement, and "[j]ust because the number's no longer registered

to the defendant and her codefendants doesn't necessarily show that . . . Jeter

was not just trying to be as cautious as the defendants were given the nature of

the drug dealing business."      Additionally, the judge determined that the

detectives provided sufficient corroborated information: the informant's

identification of the defendant and her codefendants, including their vehicles,

weights, and heights; confirmation of the informant's identification using photos

in the police's database; confirmation of defendant and her codefendants'


                                                                            A-1572-19
                                       13
criminal histories involving CDS; and two controlled purchases of CDS.

Additionally, "police observed what appeared to be drug transactions by others

at the target locations."

      The motion judge concluded that defendant failed to demonstrate that the

inclusion of the cellphone number "was a reckless disregard for the truth." The

detectives corroborated that the number dialed was used to arrange two CDS

transactions because the informant and the individual receiving the call to the

cellphone number agreed on the price and specific amount of CDS and

completed the transaction twice, suggesting that the number was "somehow

affiliated . . . with the defendants." The motion judge determined that "the

evidence does not show a willful misstatement by the police, nor that . . . Jeter

is not a part of . . . defendant's operation," and that while Jeter may have stated

that he had no affiliation with defendant and her codefendants, "[t]he fact that

the defendants are very careful may explain why the number is now registered

to Blue Jay and owned by . . . Jeter." Further, the judge noted that "the affidavit

may have [at] best contained a misrepresentation or a misstatement," but there

was "no evidence that . . . Calderon recklessly disregarded the truth to warrant

relief under Franks," and even if the information was excised from the search




                                                                             A-1572-19
                                       14
warrant affidavit, "there is certainly sufficient probable cause to allow the search

warrant to be issued."

      Defendant failed to make a substantial preliminary showing that the

inclusion of the cellphone number in the warrant affidavit was a material falsity.

And even if defendant satisfied her preliminary showing, which is not the case,

and assuming further that the information was then excised from the affidavit,

we conclude that the remaining information contained in the search warrant

affidavit established sufficient probable cause. We, therefore, see no abuse of

the motion judge's discretion by denying a Franks hearing.

      Affirmed.




                                                                              A-1572-19
                                        15